Title: John Adams to William Stephens Smith, 11 November 1788
From: Adams, John
To: Smith, William Stephens


        
          Braintree, Nov. 11th, 1788.
          Dear Sir:
        
        I was much obliged to you for a letter by Mr. Nesbit of Philadelphia, and am very sorry I could not have more of his company. He was much esteemed, I find, in Boston.
        
        I wished for you, when he was here, because you could never have a better opportunity of seeing your old military friends. We had a review of the militia, upon my farm; and a battle that threw down all my fences. I wish, however, that Governor Hancock and General Lincoln would not erect their military reputations upon the ruins of my stone walls. Methinks I hear you whisper, it won’t be long ere they erect their civil and political characters upon some other of your ruins. If they do, I shall acquiesce, for the public good: Lincoln I esteem very much: the other, I respect as my governor.
* * * * * * *
        You have many friends here, who constantly inquire after your health and happiness. They all would be glad to see you, but none of them so sincerely rejoiced, as your affectionate,
        John Adams.
      